Citation Nr: 0922219	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which declined to reopen a 
claim of entitlement to basic eligibility for VA benefits.


FINDINGS OF FACT

1.  In a February 2004 decision, the RO denied the 
Appellant's claim of entitlement to basic eligibility for VA 
benefits; and the Appellant did not file an appeal as to that 
decision.

2.  None of the additional evidence received since the 
February 2004 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to basic 
eligibility for VA benefits, or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2004 decision that denied the claim of 
entitlement to basic eligibility for VA benefits is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  The evidence received since the February 2004 RO decision 
is not new and material; and the requirements to reopen the 
Appellant's claim of entitlement to basic eligibility for VA 
benefits, have not been met. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

Despite the fact that notification to the Appellant may not 
have met all of the requirements of the VCAA and related case 
law, the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the 
Appellant has been provided all the information necessary to 
allow a reasonable person to substantiate the claim.

VA notified the Appellant of the information and evidence 
needed to substantiate and complete a claim in a letter in 
October 2007, as well as in the statement of the case and 
supplemental statement of the case.  These documents provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

The RO informed the Appellant of the types of evidence needed 
in order to substantiate her claim of entitlement to basic 
eligibility for VA benefits.  The RO has essentially advised 
the Appellant of the basis for the previous denial of the 
claim. VA has also informed the Appellant of the types of 
evidence necessary to establish such claims, including what 
would constitute both "new" and "material" evidence to reopen 
the previously denied claim. VA informed the Appellant as to 
what evidence she is responsible for obtaining and as to what 
evidence VA would be responsible for obtaining.

The RO has provided adequate notice of how effective dates 
are assigned. The claim was subsequently readjudicated most 
recently in a May 2008 supplemental statement of the case.  
While the Appellant may not have receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records 
relevant to the claim on appeal.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Appellant that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim.  There is no indication that any additional evidence 
remains outstanding.

II. New and Material Evidence

The appellant's underlying claim is that she is entitled to 
basic eligibility for VA benefits on the basis of her 
husband's service.  Prior to the current claim on appeal, the 
RO previously denied entitled to basic eligibility for VA 
benefits, most recently in a February 2004 decision.  In that 
decision the RO denied the claim based on its determination 
that the Appellant's husband did not have valid military 
service in the Armed Forces of the United States.  The RO 
determined that there was no finding by the United States 
Department of the Army that the Veteran was an individual who 
had such valid military service.

The RO notified the Appellant of her appellate rights in a 
February 2004 letter.  The appellant did not appeal the RO's 
February 2004 denial of her claim.  Therefore, the February 
2004 decision is final as to the basic eligibility issue. 38 
U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to February 2004 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).

In this case, the last final disallowance was the RO's 
February 2004 decision.  In that decision, the RO determined 
that new and material evidence had not been submitted-since 
a final decision prior to that-to establish legal 
entitlement to VA benefits.  Essentially, the RO determined 
that there was no finding by the United States Department of 
the Army, that the Appellant's husband had valid military 
service in the Armed Forces of the United States.

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  See 38 C.F.R. §§ 
3.40, 3.41.  The following certifications by the United 
States service departments will be accepted as establishing 
guerrilla service: (i) recognized guerrilla service; (ii) 
unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts) or the Commonwealth Army. 38 C.F.R. § 3.40(d)(2).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214 (Certificate of Release or Discharge from 
Active Duty), or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: 

(1) the evidence is a document issued by the service 
department and, 
(2) the document contains needed information as to 
length, time, and character of service, and 
(3) in the opinion of the Department of Veterans 
Affairs, the document is genuine and the information 
contained in it is accurate. 

38 C.F.R. § 3.203(a). 

Furthermore, 38 C.F.R. § 3.203(c) provides in pertinent part 
that "[w]hen a claimant does not submit evidence of service 
or the evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."

VA is prohibited from finding, on any basis other than a 
United States service department document, which VA believes 
to be authentic and accurate, or United States service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces. Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

At the time of the February 2004 RO decision denying the 
Appellant's claim, the evidence submitted to support the 
Appellant's claim consisted of a number of documents mainly 
originating from Philippines' government, mainly the 
Philippine Army, and other organizations associated with that 
country.  The records did not include a DD Form 214 or 
original Certificate of Discharge issued by the United States 
Government.  

At the time of the February 2004 RO decision, a VA Form 60-
3101, VA Request for Information, dated in August 1986, is 
the only United States Government service department related 
document in the claims file pertaining to the issue of the 
certification of required service by a service department of 
the United States.  

That form, and an associated September 1986 letter from the 
RO to the Appellant's husband, shows that the RO had 
requested verification of service from the service department 
(U.S. Army) via the National Personnel Records Center (NPRC).  
In reply, on that form the NPRC verified that a search of 
records of the United States Department of the Army for 
evidence of U.S. military service of the Appellant's husband 
revealed that there was no record that the Appellant's 
husband was a member of the Philippine Commonwealth Army, 
USAFFE inducted into the service of the Armed Forces of the 
United States, or that he had recognized guerrilla service.

In order to reopen the claim, the evidence submitted after 
the February 2004 RO decision, the last final decision on 
this matter, must include new and material evidence.  That 
is, the subsequently submitted evidence must be evidence, 
which was not previously submitted; and which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156 (2008).  

The evidence received subsequent to February 2004 in support 
of the Appellant's claim consists of various documents 
originating from Philippines organizations and governmental 
entities including the Philippines Army; some of which 
addressed the service of the Appellant's husband in the 
Philippines Army, and most of which were duplicates of 
records already in the claims file at the time of the 
February 2004 RO decision.  

None of the documents received since February 2004 includes 
United States Government documents necessary to legally 
verify service for the purpose of establishing entitlement to 
VA benefits; that is none of the documents includes a DD Form 
214, an original Certificate of Discharge, or documentation 
of verification from the appropriate United States service 
department.  

This latter category of evidence-United States service 
department documents (pertaining to verification of service, 
including from NPRC)-would be the only type of evidence that 
could be found to relate to an unestablished fact necessary 
to substantiate the Appellant's claim; that is, evidence 
establishing that the Appellant's husband served in the U.S. 
Armed Forces.  

This is because VA is prohibited from finding, on any basis 
other than a service department document, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Moreover, service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces. Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  

Thus, the addition after February 2004 of this category of 
evidence, if it raised a reasonable possibility of 
substantiating the claim, would warrant reopening of the 
claim based on submission of new and material evidence.  In 
this case, the evidence received after the February 2004 RO 
decision does not include any such evidence.  There is no new 
document from a United States service department such as a DD 
Form 214 or an original Certificate of Discharge, or 
documentation of verification from the appropriate United 
States service department.   

In summary, the evidence received since the last final 
decision in February 2004 is either cumulative and/or 
redundant of the evidence of record at the time of the last 
final decision; and does not include any evidence relating to 
the unestablished fact necessary to substantiate the 
Appellant's claim.  

Accordingly, the Board finds that the evidence received after 
the February 2004 decision is not new and material and does 
not serve to reopen the claim for entitlement to basic 
eligibility for VA benefits.  Therefore, the Appellant's 
claim of entitlement to entitlement to basic eligibility for 
VA benefits is not reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).



ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to basic 
eligibility for VA benefits, the appeal is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


